Title: From Thomas Jefferson to DeBures Freres, 13 June 1822
From: Jefferson, Thomas
To: Freres, DeBures

Messrs De Bures freresMonticello
June 13. 22.Your favor of Aug. 24. of the last year was recieved on the 22d of December, the books came also in good condition. altho’, at the date of that letter you had not recieved the 100. Dollars remitted for you thro’ mr Vaughan, yet, knowing that the part of the same bill of exchange destined to another person, was recieved by that person Sep. 21. I took for granted you recieved your part about the same date.ƒthe balance for 1820. due to you was38.40the envoi of books. 1821. amounted to344.90placing me in your debt383.30the remittance of 1821 of 100. Dollars would overpay that sum as I suppose by about 140. to 150. francs.My demand of books for this year goes to London, so that I have nothing to ask of you for the present. it would indeed be very acceptable if, as far as the balance remaining in your hands will go you could send me the Dion Cassius of Sturtz named in my last Catalogue, the Traité elementaire d’Histoire Naturille of Dumeril, and the Essai sur les moeurs et l’esprit des Nations of Voltaire. I observe so many different editions of all Voltaire’s works in 8 vo are in a course of publication that it is possible some one of the editors might be willing to detach this particular work, and sell it separately. This parcel, tho small, would come safely in a box to the care of mr Beasley Consul of the US. at Havre. for the present accept my salutations of esteem and respect.Th: Jeffersonthis was not sent till July 1. & then thro’ office of State & mr Gallatin.